Exhibit 10.61

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is effective as of January 1, 2004
(the “Effective Date”) between New Century Financial Corporation, a Delaware
corporation (the “Company”), and [Name of Executive] (“Executive”) and
supersedes all prior employment agreements between Executive and the Company.

 

WHEREAS, Executive and Company are currently parties to an Employment Agreement
dated January 1, 1999, amended and restated effective as of January 1, 2002 (the
“Prior Employment Agreement”); and

 

WHEREAS, Executive and Company desire to continue Executive’s employment with
the Company on different terms and conditions that are mutually satisfactory to
the parties.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, Executive and Company agree as follows:

 

ARTICLE I

EMPLOYMENT

 

The Company hereby employs Executive and Executive accepts employment with the
Company upon the terms and conditions herein set forth.

 

1.1 Employment. The Company hereby employs Executive, and Executive agrees to
serve, as the Company’s                      during the term of this Agreement.
Executive agrees to perform such duties as may be assigned to Executive from
time to time by the Board of Directors. Executive agrees to devote substantially
his full business time and attention and best efforts to the affairs of the
Company during the term of this Agreement.

 

1.2 Term. The term of employment of Executive hereunder will be for the period
commencing on the date of this Agreement and ending on the earliest of:

 

(a) December 31, 2006;

 

(b) The date that Executive attains age 65;

 

(c) The date of termination of Executive’s employment in accordance with Article
IV of this Agreement;

 

(d) The date of Executive’s voluntary retirement in accordance with the
Company’s plans and policies; or

 

(e) The date of Executive’s death.

 

The date set forth in Paragraph (a) above shall automatically be extended by one
(1) year (resulting in a three (3)-year term) on January 1, 2005 and on each
January 1 thereafter (each, an “Anniversary Date”), unless prior to any such
Anniversary Date either party gives written notice to the other party of its or
his intent to cease the automatic renewal of this Agreement. In the event either
party gives such notice, this Agreement will continue in full force and effect
until

 



--------------------------------------------------------------------------------

the expiration of the Agreement, and, except as specifically provided in Section
4.4(b) following a Change in Control, the giving of such notice shall not itself
constitute a termination of this Agreement or a basis for resignation with Good
Reason. For purposes of clarity, in no event shall an extension of the term of
employment pursuant to this paragraph extend the term of employment beyond the
date that Executive attains age 65.

 

ARTICLE II

COMPENSATION

 

2.1 Base Salary. Effective January 1, 2004 and during the employment of
Executive, the Company shall pay to the Executive a base salary at the rate of
[Salary Amount] per year during 2004, and thereafter at a rate determined by the
Company’s Board of Directors (the “Base Salary”); provided, however, that
Executive’s Base Salary shall be increased by a minimum of 5.0% per year
commencing January 1, 2005. The Base Salary shall be payable in substantially
equal semi-monthly installments.

 

2.2 Profit Sharing and Bonuses. Executive shall be eligible to participate in
the 1999 Incentive Compensation Plan, or any successor plan established by the
Board of Directors. The parties agree that the performance goals and potential
incentive awards in effect during the term of this Agreement shall be as set
forth in Exhibit A hereto. Bonuses paid pursuant to the conditions set forth in
Exhibit A shall be referred to herein as Incentive Compensation Bonuses.
Notwithstanding anything else contained herein to the contrary, Executive’s
bonus opportunity for calendar year 2003 shall be determined and paid in
accordance with the Prior Employment Agreement.

 

2.3 Annual Equity-Based Options. After the completion of each full year during
the term of this Agreement, the Compensation Committee of the Board of Directors
(the “Committee”) shall evaluate Executive’s performance and may, in the
Committee’s sole discretion, award stock options or other equity-based awards to
Executive. The Committee shall establish the terms and conditions of any such
awards.

 

2.4 Reimbursement of Expenses. The Executive shall be entitled to receive prompt
reimbursement of all reasonable expenses incurred by the Executive in performing
services hereunder, including all expenses of travel, car phone, entertainment
and living expenses while away from home on business at the request of, or in
the service of, the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.

 

2.5 Automobile Expenses. The Company shall provide Executive with an automobile
allowance of $500 per month. In addition, the Company shall at Executive’s
request enter into a lease agreement to provide an automobile for Executive’s
use subject to a reduction in Executive’s Base Salary equal to the amount of all
lease and insurance payments. If Executive elects to utilize a lease agreement,
Executive will be responsible for all operating costs of the vehicle and will
provide the Company with records to substantiate the business use of the
vehicle. In such event, the Company will calculate and report an amount of
taxable income to Executive based on Executive’s personal use of the vehicle,
such calculation and reporting to be in accordance with applicable IRS
guidelines.

 

2



--------------------------------------------------------------------------------

2.6 Benefits. The Executive shall be entitled to participate in and be covered
by all health, insurance, pension, disability insurance, physical exam and other
employee plans and benefits established by the Company (collectively referred to
herein as the “Company Benefit Plans”) on the same terms as are generally
applicable to other senior executives of the Company, subject to meeting
applicable eligibility requirements.

 

2.7 Vacations and Holidays. During Executive’s employment with the Company,
Executive shall be entitled to an annual vacation leave at full pay, such
vacation to be four weeks in each year of the term hereof or such greater
vacation benefits as may be provided for by the Company’s vacation policies
applicable to senior executives. Executive shall be entitled to such holidays as
are established by the Company for all employees.

 

ARTICLE III

NON-COMPETITION, CONFIDENTIALITY AND NONDISCLOSURE

 

3.1 Confidentiality. Executive will not during Executive’s employment by the
Company or thereafter at any time disclose, directly or indirectly, to any
person or entity or use for Executive’s own benefit any trade secrets or
confidential information relating to the Company’s business operations,
marketing data, business plans, strategies, employees, negotiations and
contracts with other companies, or any other subject matter pertaining to the
business of the Company or any of its clients, customers, consultants,
licensees, or affiliates, known, learned, or acquired by Executive during the
period of Executive’s employment by the Company (collectively “Confidential
Information”), except as may be necessary in the ordinary course of performing
Executive’s particular duties as an employee of the Company.

 

3.2 Return of Confidential Material. Executive shall promptly deliver to the
Company on termination of Executive’s employment with the Company, whether or
not for cause and whatever the reason, or at any time the Company may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints,
and any other documents of a confidential nature belonging to the Company,
including all copies of such materials which Executive may then possess or have
under Executive’s control. Upon termination of Executive’s employment by the
Company, Executive shall not take any document, data, or other material of any
nature containing or pertaining to the proprietary information of the Company.

 

3.3 No Competing Employment. During the term of this Agreement and, (i) if
Executive terminates this Agreement, for a period ending one year thereafter,
or, (ii) if longer, for any period during which Executive receives any
compensation from the Company hereunder (subject to the right of Executive to
waive any right to receive further compensation from the Company) (the
“Restricted Period”), Executive shall not, unless he receives the prior written
consent of the Company, directly or indirectly own an interest in, manage,
operate, join, control, lend money or render financial assistance to, as an
officer, employee, partner, stockholder, consultant or otherwise, any
individual, partnership, firm, corporation or other business organization or
entity that, at such time directly competes with, or intends to compete with,
the Company or its affiliates in the business of, underwriting, purchasing,
securitizing, selling or servicing subprime credit grade secured loans or any
other principal line of business engaged in by the Company at the time of such
termination (a “Competing Company”). Notwithstanding the foregoing, Executive
shall be entitled to own up to 5% of the outstanding securities of any entity if
such securities are registered under Section 12(b) or (g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and, upon approval of the
Company’s Board of

 

3



--------------------------------------------------------------------------------

Directors, Executive shall be entitled to purchase securities of a Competing
Company entity if such securities are offered to investors irrespective of any
employment or other participation in the entity by the investor. The first
sentence of this Section 3.3 shall not apply if Executive’s employment by the
Company terminates after the scheduled employment term under this Agreement, as
determined under Section 1.2 and after giving effect to any extension thereof
pursuant to such Section.

 

3.4 Prohibition on Solicitation of Customers. During the term of Executive’s
employment with the Company and for a period of one year thereafter or, if
longer, for any period during which Executive receives any compensation from the
Company hereunder, Executive shall not, directly or indirectly, either for
Executive or for any other person or entity, solicit any person or entity to
terminate such person’s or entity’s contractual and/or business relationship
with the Company, nor shall Executive interfere with or disrupt or attempt to
interfere with or disrupt any such relationship.

 

3.5 Prohibition on Solicitation of the Company’s Employees or Independent
Contractors After Termination. During the term of Executive’s employment with
the Company and for a period of one year thereafter or, if longer, for any
period during which Executive receives any compensation from the Company
hereunder, Executive will not directly or indirectly solicit any of the
Company’s employees, agents, or independent contractors to leave the employ of
the Company for a competitive company or business.

 

3.6 Right to Injunctive and Equitable Relief. Executive’s obligations not to
disclose or use Confidential Information and to refrain from the solicitations
described in this Article III are of a special and unique character, which gives
them a peculiar value. The Company cannot be reasonably or adequately
compensated in damages in an action at law in the event Executive breaches such
obligations, and the breach of such obligations would cause irreparable harm to
the Company. Therefore, Executive expressly agrees that the Company shall be
entitled to injunctive and other equitable relief without bond or other security
in the event of such breach in addition to any other rights or remedies which
the Company may possess. Furthermore, the obligations of Executive and the
rights and remedies of the Company under this Article III are cumulative and in
addition to, and not in lieu of, any obligations, rights, or remedies created by
applicable law relating to misappropriation or theft of trade secrets or
confidential information.

 

3.7 No Violation of Other Agreements. Executive represents that his performance
of all the terms of this Agreement and as an employee of the Company does not
and will not breach any agreement to (i) not compete or interfere with the
business of a former employer (which term for purposes of this Section 3.7 shall
also include persons, firms, corporations and other entities for which Executive
has acted as an independent contractor or consultant), (ii) not solicit
employees, customers or vendors of any former employer or (iii) keep in
confidence proprietary information acquired by Executive in confidence or in
trust prior to Executive’s employment with the Company. Executive represents and
warrants to and covenants with the Company that Executive will not bring to the
Company any materials or documents of a former employer containing confidential
or proprietary information that is not generally available to the public, unless
Executive shall have obtained express written authorization from any such former
employer for their possession and use.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

 

4.1 Definitions. For purposes of this Article IV, the following definitions
shall apply to the terms set forth below:

 

(a) Cause. “Cause” shall be defined as follows:

 

  (i) Executive’s conviction of any felony (whether or not involving the
Company) which constitutes a crime of moral turpitude or which is punishable by
imprisonment in a state or federal correction facility;

 

  (ii) Actions by Executive during the term of this Agreement involving willful
malfeasance or gross negligence;

 

  (iii) Executive’s commission of an act of fraud or material dishonesty,
whether prior or subsequent to the date hereof, upon the Company;

 

  (iv) Executive’s repeated, willful failure or refusal to perform his duties as
required by this Agreement on an exclusive and full-time basis; provided that
termination of Executive’s employment pursuant to this subparagraph (iv) shall
not constitute valid termination for cause unless Executive shall have first
received written notice from the Board of Directors of the Company stating the
nature of such failure or refusal and affording Executive at least ten (10) days
to correct the act or omission complained of to the satisfaction of the Board of
Directors; and

 

  (v) Executive’s willful violation of any reasonable rule or regulation of the
Board of Directors applicable to all senior executives if such violation is not
cured to the satisfaction of the Board of Directors promptly following notice to
Executive.

 

(b) Disability. “Disability” shall mean a physical or mental incapacity as a
result of which the Executive becomes unable to continue the proper performance
of his duties hereunder in substantially a full time capacity (reasonable
absences because of sickness for up to six (6) consecutive months excepted,
provided, however, that any new period of incapacity or absences shall be deemed
to be part of a prior period of incapacity or absences if the prior period
terminated within ninety (90) days of the beginning of the new period of
incapacity or absence and the new capacity or absence is determined by the
Company’s Board of Directors, in good faith, to be related to the prior
incapacity or absence.) A determination of Disability shall be subject to the
certification of a qualified medical doctor agreed to by the Company and the
Executive or, in the event of the Executive’s incapacity to designate a doctor,
the Executive’s legal representative. In the absence of agreement between the
Company and the Executive, each party shall nominate a qualified medical doctor
and the two doctors so nominated shall select a third doctor, who shall make the
determination as to Disability.

 

5



--------------------------------------------------------------------------------

(c) Good Reason. “Good Reason” shall mean any of the following:

 

  (i) any assignment of duties to Executive by the Company’s Board of Directors
that constitutes a substantial diminution of Executive’s position, duties,
responsibilities or status with the Company from those in effect as of the date
of this Agreement;

 

  (ii) any substantial diminution in Executive’s titles or offices with the
Company, except in connection with a termination of Executive’s employment for
Cause, Disability, retirement or Executive’s death;

 

  (iii) any assignment to Executive of duties that would require him to relocate
or transfer his principal place of residence outside of Southern California, or
would make the continuance of his current principal place of residence in
Southern California unreasonably difficult; or

 

  (iv) any failure by the Company to comply with any material provision of this
Agreement which has not been cured within 30 days after notice of such
noncompliance has been given by Executive to the Company.

 

(d) Change in Control. “Change in Control” shall have the meaning given to such
term under the Company’s 2004 Performance Incentive Plan.

 

(e) Protected Period. “Protected Period” shall mean the period that commences on
the date that is six (6) months prior to a Change in Control and continues
through the date that is thirty-six (36) months after such Change in Control.

 

4.2 Termination by Company. The Company may terminate the Executive’s employment
hereunder immediately for Cause. Subject to the other provisions contained in
this Agreement, the Company may terminate this Agreement for any reason other
than Cause upon 30 days’ written notice to Executive.

 

4.3 Termination by Executive. The Executive may terminate this Agreement upon 30
days’ written notice to the Company.

 

4.4 Benefits Received Upon Termination.

 

(a) If the Executive’s employment is terminated by the Company for Cause, or if
this Agreement is terminated by Executive without Good Reason, then the Company
shall pay the Executive (i) his Base Salary through the effective date of such
termination, (ii) any vacation earned but not taken through the effective date
of such termination, (iii) the earned, but unpaid Incentive Compensation Bonus,
if any, for any Performance Period that has been fully completed as of the
effective date of such termination, and (iv) any amounts due Executive pursuant
to Section 2.4 or 2.5 through the effective date of such termination
(collectively, the amounts in clauses (i) through (iv) are referred to as the
“Accrued Obligations”). The Company shall thereafter have no further obligations
to Executive under this Agreement; provided, however, that the Company will
continue to honor any obligations that may have vested or accrued under

 

6



--------------------------------------------------------------------------------

the existing Company Benefit Plans or any other Agreements or arrangements
applicable to the Executive.

 

(b) If the Executive’s employment is terminated by the Company without Cause, or
if this Agreement is terminated by Executive for Good Reason, then the Company
shall:

 

  (i) pay to the Executive within two business days following the date of
termination all Accrued Obligations through the end of the month during which
such termination occurs;

 

  (ii) pay to the Executive as severance pay (a) an aggregate amount equal to
three (3) times the Executive’s annualized rate of Base Salary in effect as of
the date of termination, such aggregate amount to be paid in a series of
substantially equal installments (not less frequently than monthly) over a
period of three (3) years following the date of termination, plus (b) a
Severance Bonus, which shall be determined as follows. In the event such
termination is effective from January 1 through June 30 of the calendar year,
the amount of the Severance Bonus shall be the average of the cash portion of
the Incentive Compensation Bonuses earned by Executive for the three (3)
preceding calendar years. In the event such termination is effective from July 1
through December 31 of the calendar year, the amount of the Severance Bonus
shall be the average of the cash portion of the Incentive Compensation Bonus
earned by Executive for the immediately preceding six-month Performance Period
multiplied by 2, the cash portion of the Incentive Compensation Bonus earned by
Executive for the preceding calendar year, and the cash portion of the Incentive
Compensation Bonus earned by Executive for the second preceding calendar year.
By way of example only, in the event the termination of Executive’s employment
were to become effective in August 2004, the Severance Bonus would be calculated
as follows: The sum of the cash portions of (i) actual Incentive Compensation
Bonus for Performance Period of January 1 through June 30, 2004, multiplied by
2, (ii) actual Incentive Compensation Bonus for calendar year 2003, and (iii)
actual Incentive Compensation Bonus for calendar year 2002, would be divided by
3. The Severance Bonus shall be paid to Executive in substantially equal
installments in accordance with the Company’s usual payroll periods over such
time period as Executive receives the severance payments described in clause (a)
above. For purposes of this clause (b)(ii), Incentive Compensation Bonuses for
2002 or 2003, to the extent such a year is relevant for purposes of this clause,
shall mean the cash incentive award paid to Executive for such year pursuant to
Section 2.2 of the Prior Employment Agreement;

 

  (iii)

maintain, at the Company’s expense, in full force and effect, for the
Executive’s continued benefit until the earlier of (i) the third anniversary of
termination of Executive’ employment with the

 

7



--------------------------------------------------------------------------------

 

Company, or (ii) the Executive’s commencement of full time employment with a new
employer, all Company medical insurance and medical expense reimbursement plans
and other medical programs or medical arrangements in which the Executive was
entitled to participate immediately prior to the date of termination, provided
that the Executive’s continued participation is possible under the general terms
and provisions of such plans and programs. In the event that the Executive’s
participation in any such plan or program is barred, the Company shall arrange
to provide the Executive with medical benefits substantially similar to those
which the Executive was entitled to receive under such plans or programs; and

 

  (iv) pay, for the benefit of Executive, all costs, up to a maximum of $20,000,
related to Executive’s participation in a senior executive outplacement program
at Lee Hecht Harrison or a similar outplacement firm.

 

(c) Termination Because of Executive’s Disability. Should Executive become
disabled from performing his duties hereunder as defined above, Executive
acknowledges that his employment may be terminated anytime thereafter if such
disability continues; provided that, during the period of the disability prior
to such termination of employment, Executive shall continue to receive all
compensation and benefits as if he were actively employed less any sums received
directly by the Executive, if any, under any policy or policies of disability
income insurance purchased by the Company. In the event of such termination,
Executive shall be entitled to receive the Accrued Obligations and Executive’s
rights to receive any additional salary or payments under this Agreement shall
terminate but Executive shall have the right to continue to receive any and all
payments made by an insurance company under any and all policies of disability
insurance purchased by the Company. Executive’s rights under any Company Benefit
Plans will be those rights accorded to any terminated employee under the plan
provisions and applicable law. Executive will remain entitled to receive any
benefits under state disability or worker’s compensation laws.

 

(d) Termination Because of Executive’s Death. In the event of Executive’s death
during the term of this Agreement, Executive’s employment by the Company shall
automatically terminate. The Company shall pay to Executive’s estate all Accrued
Obligations through the date of death, and Executive’s estate shall be entitled
to receive any vested benefits under the terms of any Company Benefit Plans, but
Executive (and his estate) shall have no right to receive any additional salary
or payments under this Agreement.

 

(f) Any termination for Cause hereunder will only be effective if approved by at
least a majority vote of the Board of Directors other than Executive, pursuant
to votes cast in person at a meeting at which Executive shall be entitled to be
present to answer any charges which might be asserted as cause for his
termination.

 

4.5 Effect of Termination. Upon any termination of this Agreement, for any
reason, Executive shall be deemed to have immediately resigned as a director
and/or officer of the Company and all subsidiaries, if applicable, without the
giving of any notice or the taking of any other action.

 

8



--------------------------------------------------------------------------------

4.6 Equity-Based Awards. Notwithstanding anything else contained herein to the
contrary and except as provided below, the effect of a termination of
Executive’s employment on Executive’s stock options and other equity-based
awards granted by the Company under a Company incentive plan shall be determined
under the applicable plan and the applicable written award agreement(s)
evidencing such award. However, should Executive’s employment be terminated by
the Company without Cause, or should Executive resign for Good Reason, within
the Protected Period corresponding to a Change in Control, then any and all
stock options and other equity-based awards granted by the Company to Executive
and outstanding immediately prior to such termination shall be deemed to have
fully vested immediately prior to such termination. The preceding sentence (i)
does not limit the Executive’s right to any accelerated vesting upon any other
event or in any other circumstances (such as upon a Change in Control itself, to
the extent provided for in the applicable plan and applicable written award
agreement(s), and (ii) shall control over any contrary provision of any such
plan or award agreement (whether entered before or after the date hereof) that
does not provide for such accelerated vesting in such circumstances. If a Change
in Control occurs during the scheduled employment term under this Agreement, as
determined under Section 1.2 and after giving effect to any extension thereof
pursuant to the terms of such Section, this Section 4.6 shall continue in effect
through the expiration of the Protected Period corresponding to such Change in
Control notwithstanding any earlier expiration of the employment term as
otherwise contemplated by Section 1.2.

 

4.7 Excise Tax Gross-Up. During and after the period of Executive’s employment
by the Company, Executive shall be entitled to the excise tax protections set
forth in Exhibit B hereto. The preceding sentence takes precedence over any
contrary provision (such as, without limitation, an excise tax cut-back
provision) of any other applicable incentive plan or award agreement. If a
Change in Control occurs during the scheduled employment term under this
Agreement, as determined under Section 1.2 and after giving effect to any
extension thereof pursuant to the terms of such Section, this Section 4.7 shall
continue in effect through the expiration of the Protected Period corresponding
to such Change in Control notwithstanding any earlier expiration of the
employment term as otherwise contemplated by Section 1.2.

 

ARTICLE V

ASSUMPTION OF OBLIGATIONS BY SUCCESSOR TO COMPANY

 

5.1 Assumption of Obligations. The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. Any failure of
the Company to obtain such assumption and agreement in a written instrument
prior to the effectiveness of any such succession or assignment shall be a
material breach of this Agreement. As used in this Agreement, “Company” shall
mean the Company as herein before defined and any successor or assign to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Article V or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law. If at any time during the
term of this Agreement the Executive is employed by any corporation a majority
of the voting securities of

 

9



--------------------------------------------------------------------------------

which is then owned by the Company, “Company” as used in this Agreement shall in
addition include such employer.

 

5.2 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to him or her
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.

 

ARTICLE VI

GENERAL PROVISIONS

 

6.1 Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

 

If to the Company:

  

New Century Financial Corporation

    

18400 Von Karman, Suite 1000

    

Irvine, CA 92612

    

Attn: President

If to the Executive:

  

[Name of Executive]

    

New Century Financial Corporation

    

18400 Von Karman, Suite 1000

    

Irvine, CA 92612

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

6.2 No Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

6.3 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
principles of conflict of laws.

 

6.4 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

6.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

6.6 Legal Fees and Expenses. Should any party institute any action or proceeding
to enforce this Agreement or any provision hereof, or for damages by reason of
any alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

 

6.7 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings, and negotiations between the parties with respect to
the subject matter hereof, except that the parties acknowledge that they have in
the past and may in the future enter into stock option or other equity-based
award agreements reflecting stock option and any other equity-based awards to
Executive. This Agreement is intended by the parties as the final expression of
their agreement with respect to such terms as are included in this Agreement and
may not be contradicted by evidence of any prior or contemporaneous agreement.
The parties further intend that this Agreement constitutes the complete and
exclusive statement of its terms and that no extrinsic evidence may be
introduced in any judicial proceeding involving this Agreement.

 

6.8 Assignment. This Agreement and the rights, duties, and obligations hereunder
may not be assigned or delegated by any party without the prior written consent
of the other party and any such attempted assignment and delegation shall be
void and be of no effect. Notwithstanding the foregoing provisions of this
Section 6.8, the Company may assign or delegate its rights, duties, and
obligations hereunder to any person or entity which succeeds to all or
substantially all of the business of the Company through merger, consolidation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company; provided that such person
assumes the Company’s obligations under this Agreement in accordance with
Section 5. 1.

 

6.9 Arbitration. Any controversy, dispute, claim or other matter in question
arising out of or relating to this Agreement or Executive’s employment, whether
based upon common law or federal, state, or local statutes or regulations, shall
be settled, at the request of either party, by binding arbitration in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”), and judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof,
subject to the following terms, conditions and exceptions:

 

  (a) Notice of the demand for arbitration shall be filed in writing with the
other party and with the AAA. There shall be a single arbitrator whose selection
shall be made in accordance with the procedures then existing for the selection
of such arbitrators by the AAA.

 

  (b) Reasonable discovery shall be allowed in arbitration.

 

  (c) The costs and fees of the arbitration may be allocated by the arbitrator
in his/her discretion.

 

11



--------------------------------------------------------------------------------

6.10 Indemnification. To the maximum extent permitted by law, applicable
statutes and the Articles of Incorporation, Bylaws or resolutions of the Company
in effect from time to time, the Company shall indemnify Executive against
liability or loss arising out of Executive’s actual or asserted misfeasance or
nonfeasance in the performance of Executive’s duties or out of any actual or
asserted wrongful act against, or by, the Company including but not limited to
judgments, fines, settlements and expenses incurred in the defense of actions,
proceedings and appeals therefrom. The Company shall endeavor to obtain
Directors and Officers Liability Insurance to indemnify and insure the Company
and Executive from and against the aforesaid liabilities. The provisions of this
paragraph shall apply to the estate, executor, administrator, heirs, legatees or
devisees of Executive.

 

6.11 Termination of Prior Agreement. The Employment Agreement dated January 1,
1999 and amended January 1, 2002 between Executive and the Company is hereby
terminated (except as to Executive’s right to a 2003 bonus to be determined and
calculated thereunder).

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

NEW CENTURY FINANCIAL CORPORATION

By:        

--------------------------------------------------------------------------------

 

THE EXECUTIVE

  

--------------------------------------------------------------------------------

[Name of Executive]

 

12



--------------------------------------------------------------------------------

EXHIBIT A

 

PERFORMANCE GOALS

FOR

FOUNDING MANAGERS OF NEW CENTURY FINANCIAL CORPORATION

 

Each of the Incentive Compensation Bonus opportunities described below shall be
granted to Executive under the Company’s 1999 Incentive Compensation Plan and
shall be subject to the terms and conditions of such plan (including, without
limitation, the limitations of Section 4.5 of such plan and the adjustment
provisions of Section 4.6 of such plan); provided, however, that the termination
of employment provisions of this Agreement shall supercede the termination of
employment provisions of such plan with respect to such awards. These Incentive
Compensation Bonus opportunities have been duly approved by the Committee in
accordance with the provisions of Section 162(m) of the Internal Revenue Code of
1986, as amended (“Section 162(m)”). The Company shall re-submit the 1999
Incentive Compensation Plan (or a similar plan that authorizes cash bonus
awards) for stockholder re-approval within the required timeframe to continue
the Committee’s ability to grant awards thereunder that are intended as
performance-based compensation for purposes of Section 162(m). The Company shall
use its best efforts to obtain such stockholder approval but, if such
stockholder approval is not timely obtained, the Company shall have no
obligation to grant any Incentive Compensation Bonus opportunity for a
performance period that would commence after the date that stockholders were
required to re-approve the 1999 Incentive Compensation Plan in order to continue
the Committee’s ability to grant awards thereunder that are intended as
performance-based compensation for Section 162(m) purposes.

 

Six-Month Performance Period – January 1 through June 30 of each calendar year
during the term of Executive’s Employment Agreement dated January 1, 2004

 

Executive shall be entitled to receive an Award under the 1999 Incentive
Compensation Plan for each 6-month Performance Period referred to above based on
the following ratio, and calculated according to the table set forth below:

 

Before-Tax Net Income for the 6-month Performance Period

--------------------------------------------------------------------------------

Total Stockholders’ Equity for that Performance Period

 

A-I



--------------------------------------------------------------------------------

Ratio

--------------------------------------------------------------------------------

 

Amount of

Bonus

--------------------------------------------------------------------------------

If ratio is less than 9%   0 If ratio is at least 9% but less than 14%   1.125%
of Before-Tax Net Income for the 6-month Performance Period in excess of 9% of
Total Stockholders’ Equity for that Performance Period If ratio is at least 14%
but less than 19%   1.125% of Before-Tax Net Income for the 6-month Performance
Period in excess of 9% but not in excess of 14% of Total
Stockholders’ Equity for that Performance Period, plus 0.75% of
Before-Tax Net Income for the 6-month Performance Period in
excess of 14% of Total Stockholders’ Equity for that
Performance Period If ratio is at least 19%   1.125% of Before-Tax Net Income
for the 6-month Performance Period in excess of 9% but not in excess of 14% of
Total Stockholders’ Equity for that Performance Period, plus 0.75% of Before-Tax
Net Income for the 6-month Performance Period in excess of 14% but not in excess
of 19% of Total Stockholders’ Equity for that Performance Period, plus 0.60% of
Before-Tax Net Income for the 6-month Performance Period in excess of 19% of
Total Stockholders’ Equity for that Performance Period

 

However, in no event shall the Bonus paid to Executive for the 6-month
Performance Period exceed 80% of his Base Salary for the calendar year in which
the 6-month Performance Period falls.

 

Twelve-Month Performance Period – January 1 through December 31 of each calendar
year during the term of Executive’s Employment Agreement dated January 1, 2004

 

Executive shall be entitled to receive an Award under the 1999 Incentive
Compensation Plan for the 12-month Performance Period based on the following
ratio, and calculated according to the table set forth below:

 

Before-Tax Net Income for the 12-month Performance Period

--------------------------------------------------------------------------------

Total Stockholders’ Equity for that Performance Period

 

A-2



--------------------------------------------------------------------------------

Ratio

--------------------------------------------------------------------------------

 

Amount of

Bonus

--------------------------------------------------------------------------------

If ratio is less than 18%   0 If ratio is at least 18% but less than 28%  
1.125% of Before-Tax Net Income for the 12-month
Performance Period in excess of 18% of Total Stockholders’
Equity for that Performance Period If Ratio is at least 28% but less than 38%  
1.125% of Before-Tax Net Income for the 12-month Performance Period in excess of
18% but not in excess of 28% of Total Stockholders’ Equity for that Performance
Period, plus 0.75% of Before-Tax Net Income for the 12-month Performance Period
in excess of 28% of Total Stockholders’ Equity for that Performance Period If
Ratio is at least 38%   1.125% of Before-Tax Net Income for the 12-month
Performance Period in excess of 18% but not in excess of 28% of Total
Stockholders’ Equity for that Performance Period, plus 0.75% of Before-Tax Net
Income for the 12-month Performance Period in excess of 28% but not in excess of
38% of Total Stockholders’ Equity for that Performance Period, plus 0.60% of
Before-Tax Net Income for the 12-month Performance Period in excess of 38% of
Total Stockholders’ Equity for that Performance Period

 

The amount of any Bonus payable for a 12-month Performance Period shall be
reduced by amounts previously paid to Executive for the 6-month Performance
Period that occurred within that year.

 

Any Bonus amount up to 150% of Executive’s Base Salary for the applicable year
will be paid in cash. Any Bonus amount exceeding 150% of Executive’s Base Salary
will be paid in the form of restricted stock in accordance with Section 5 of the
1999 Incentive Compensation Plan (except the threshold for the restricted stock
grant will be 150% of Base Salary instead of 200% as is the default in that
Section).

 

Definitions:

 

“Before-Tax Net Income” has the meaning given to such term in Appendix A to the
1999 Incentive Compensation Plan. The amount of Before-Tax Net Income for the
6-month Performance Period shall be based on the Company’s unaudited financial
statements for the six-months ended June 30 of the applicable year. The amount
of Before-Tax Net Income for the 12-Month Performance Period shall be determined
by the Company’s independent certified public accountants based on the audited
financial statements for the 12-months ended December 31 of the applicable year.

 

“Total Stockholders’ Equity” has the meaning given to such term in the Incentive
Compensation Plan.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

 

EXCISE TAX GROSS-UP

 

B.1 Equalization Payment. If any payment, distribution, transfer, or benefit
(including, without limitation, any amounts received or deemed received by
Executive within the meaning of any provision of the Internal Revenue Code of
1986, as amended (the “Code”), or by Executive as a result of (and not by way of
limitation) any automatic vesting, lapse of restrictions and/or accelerated
target or performance achievement provisions, or otherwise, applicable to
outstanding grants or awards to Executive under any of the Company’s incentive
plans) by the Company or a successor, or by a direct or indirect subsidiary or
affiliate of the Company (or any successor or affiliate of any of them, and
including any benefit plan of any of them), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Total Payments”), is or will be subject to the
excise tax imposed under Section 4999 of the Code or any similar or successor
tax (the “Excise Tax”), the Company shall pay in cash to Executive or for
Executive’s benefit as provided below an additional amount or amounts (the
“Gross-Up Payment(s)”) such that the net amount retained by Executive after the
deduction of any Excise Tax on such Total Payments and any Federal, state and
local income tax and Excise Tax upon the Gross-Up Payment(s) provided for by
this Section B.1 shall be equal to such Total Payments had they not been subject
to the Excise Tax. Such Gross-Up Payment(s) shall be made by the Company to
Executive or to any applicable taxing authority on behalf of Executive as soon
as practicable following the receipt or deemed receipt of any such Total
Payments by Executive, and may be satisfied by the Company making a payment or
payments on Executive’s account in lieu of withholding for tax purposes but in
all events shall be made within thirty (30) days of the receipt or deemed
receipt by Executive of any such Total Payment.

 

B.2 Calculation of Gross-Up Payment. The determination of whether a Gross-Up
Payment is required pursuant to this Exhibit B and the amount of any such
Gross-Up Payment shall be determined in writing (the “Determination”) by a
nationally-recognized certified public accounting firm selected by the Company
(the “Accounting Firm”). The Accounting Firm shall provide its Determination in
writing, together with detailed supporting calculations and documentation and
any assumptions used in making such computation, to the Company and Executive.
In the event of a termination of Executive’s employment which reasonably may
require the payment of a Gross-Up Payment or in the event of a Change in
Control, such documentation shall be provided no later than twenty (20) days
following such event. Within twenty (20) days following delivery of the
Accounting Firm’s Determination, Executive shall have the right, at the
Company’s expense, to obtain the opinion of an “outside counsel,” which opinion
need not be unqualified, which sets forth: (i) the amount of Executive’s
“annualized includible compensation for the base period” (as defined in Code
Section 280G(d) (1)); (ii) the present value of the Total Payments made to
Executive; (iii) the amount and present value of any “excess parachute payment;”
and (iv) detailed supporting calculations and documentation and any assumptions
used in making such computations. The opinion of such outside counsel shall be
supported by the opinion of a nationally-recognized certified public accounting
firm and, if necessary or required by the Company, a firm of
nationally-recognized executive compensation consultants. Executive shall also
have the right to obtain such an opinion of outside counsel in the event that
the Company has not timely submitted the initial determination to the Accounting
Firm as provided above (including, without limitation, in the event that the
Company does not submit such a determination to the Accounting Firm following an
event in connection with which Executive reasonably believes that he may be
entitled to a Gross-Up Payment). The outside counsel’s opinion shall be binding
upon the Company and Executive and shall constitute

 

B-1



--------------------------------------------------------------------------------

the “Determination” for purposes of this Exhibit B instead of the initial
determination by the Accounting Firm. The Company shall pay (or, to the extent
paid by Executive, reimburse Executive for) the certified public accounting
firm’s and, if applicable, the executive compensation consultant’s reasonable
and customary fees for rendering such opinion. For purposes of this Section B.2,
“outside counsel” means a licensed attorney selected by Executive who is
recognized in the field of executive compensation and has experience with
respect to the calculation of the Excise Tax; provided that the Company must
approve Executive’s selection, which approval shall not be unreasonably
withheld.

 

B.3 Computation Assumptions. For purposes of determining whether any Total
Payments will be subject to Excise Tax, and the amount of any such Excise Tax:

 

  (a) Any other payments, benefits and/or amounts received or to be received by
Executive in connection with or contingent upon any change in the ownership or
effective control of the Company or any change in the ownership of a substantial
portion of the Company’s assets or termination of Executive’s employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, or with any Person whose actions result in such a
change or any Person affiliated with the Company or such Persons) shall be
combined to determine whether the Executive has received any “parachute payment”
within the meaning of Section 280G(b)(2) of the Code, and if so, the amount of
any “excess parachute payments” within the meaning of Section 280G(b)(1) that
shall be treated as subject to the Excise Tax, unless in the opinion of the
person or firm rendering the Determination, such other payments, benefits and/or
amounts (in whole or in part) do not constitute parachute payments, or such
excess parachute payments represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax (for purposes of this Section B.3(a),
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof);

 

  (b) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the person or firm rendering the Determination in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code;

 

  (c) The compensation and benefits provided for in Section 4.4 of the
Employment Agreement, and any other compensation earned prior to the termination
of Executive’s employment pursuant to the Company’s compensation programs (if
such payments would have been made in the future in any event, even though the
timing of such payment is triggered by a change in the ownership or effective
control of the Company or any change in the ownership of a substantial portion
of the Company’s assets or a termination of Executive’s employment), shall for
purposes of the calculation pursuant to this Section B.3 be deemed to be
reasonable; and

 

  (d) The Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up

 

B-2



--------------------------------------------------------------------------------

 

Payment is to be made. Furthermore, the computation of the Gross-Up Payment
shall assume (and adjust for the fact) that (i) there is a loss of miscellaneous
itemized deductions under Section 67 of the Code (or analogous federal or state
provisions) on account of the Gross-Up Payment and (ii) a loss of itemized
deductions under Section 68 of the Code (or analogous federal or state
provisions) on account of the Gross-Up Payment. The computation of the Gross-Up
Payment shall take into account any reduction in the Gross-Up Payment due to
Executive’s share of the hospital insurance portion of FICA and any state
withholding taxes (other than any state withholding tax for income tax
liability). The computation of the state and local income taxes applicable to
the Gross-Up Payment shall be based on the highest marginal rate of taxation in
the state and locality of the Executive’s residence on the date Executive’s
employment terminates, and shall take into account the maximum reduction in
federal income taxes that could be obtained from the deduction of such state and
local taxes.

 

B.4 Executive’s Obligation to Notify Company. Executive shall promptly notify
the Company in writing of any claim by the Internal Revenue Service (or any
successor thereof) or any state or local taxing authority (individually or
collectively, the “Taxing Authority”) that, if successful, would require the
payment by the Company of a Gross-Up Payment in excess of any Gross-Up Payment
as originally set forth in the Determination. If the Company notifies Executive
in writing that it desires to contest such claim, Executive shall: (a) give the
Company any information reasonably requested by the Company relating to such
claim; (b) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to Executive;
(c) cooperate with the Company in good faith in order to effectively contest
such claim; and (d) permit the Company to participate in any proceedings
relating to such claim; provided that the Company shall bear and pay directly
all attorneys fees, costs and expenses (including additional interest, penalties
and additions to tax) incurred in connection with such contest and shall
indemnify and hold Executive harmless, on an after-tax basis, for all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed in relation to such claim and in relation to the
payment of such costs and expenses or indemnification. Without limitation on the
foregoing provisions of this Section B.4, and to the extent its actions do not
unreasonably interfere with or prejudice Executive’s disputes with the Taxing
Authority as to other issues, the Company shall control all proceedings taken in
connection with such contest and, in its reasonable discretion, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the Taxing Authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax, interest or penalties claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs Executive to pay such claim and sue for a refund, the Company shall
advance an amount equal to such payment to Executive, on an interest-free basis,
and shall indemnify and hold Executive harmless, on an after-tax basis, from all
taxes (including, without limitation, income and excise taxes), interest,
penalties and additions to tax imposed with respect to such advance or with
respect to any imputed income with respect to such advance, as any such amounts
are incurred; and, further, provided, that any extension of the statute of
limitations relating to payment of taxes, interest, penalties or additions to
tax for the taxable year of Executive with respect to which such contested
amount is claimed to be due is

 

B-3



--------------------------------------------------------------------------------

limited solely to such contested amount; and, provided, further, that any
settlement of any claim shall be reasonably acceptable to Executive and the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and Executive shall be
entitled to settle or contest, as the case may be, any other issue.

 

B.5 Subsequent Recalculation. In the event of a binding or uncontested
determination by the Taxing Authority that adjusts the computation set forth in
the Determination so that Executive did not receive the greatest net benefit
required pursuant to Section B.1, the Company shall reimburse Executive as
provided herein for the full amount necessary to place Executive in the same
after-tax position as he would have been in had no Excise Tax applied. In the
event of a binding or uncontested determination by the Taxing Authority that
adjusts the computation set forth in the Determination so that Executive
received a payment or benefit in excess of the amount required pursuant to
Section B.1, then Executive shall promptly pay to the Company (without interest)
the amount of such excess.

 

B-4